Citation Nr: 0621581	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  05-04 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for residuals of Type II 
diabetes mellitus, to include as associated with herbicide 
exposure.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 1967 
as well as serving in the Army Reserves from June 1970 to 
July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the The 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut which denied service connection for the 
residuals of Type II diabetes mellitus associated with 
herbicide exposure.


FINDINGS OF FACT

The veteran is not shown to currently have Type II diabetes 
mellitus.  


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred in such service, including as a result of herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a), C.F.R. § 3.159(b)(1)  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duty to notify cannot be satisfied by reference to 
various post-decisional communications, such as the 
notification of decision, the SOC, or the SSOC from which the 
claimant might have been able to infer what evidence was 
lacking.  Rather there must be a document or document 
furnished prior to initial adjudication, affirmatively 
advises the veteran of the evidence needed to substantiate 
the claim, and of who is responsible for obtaining this 
evidence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
April 5, 2006).

In an April 2004 letter, the RO informed the veteran of the 
medical and other evidence needed to substantiate his claims, 
what medical or other evidence he was responsible for 
obtaining and what evidence VA would undertake to obtain.  
The letter also informed the veteran to submit any additional 
evidence or information in his possession that would support 
his claim.

The April 2004 notice was provided prior to the June 2004 
decision denying the veteran's claim for service connection.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the first three elements of Dingess 
notice are satisfied in the April 2004 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date.  
Since the claim is being denied, no rating is being given and 
no effective date is being set.  He is, therefore, not 
prejudiced by the absence of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation reported by the veteran.

In his substantive appeal the veteran reported that there was 
an apparent mix up in his files from the VA medical center 
where he receives treatment.  He did not specify the mix up, 
but the record shows that the RO requested all treatment 
records from that facility, and the facility furnished those 
records.  It does not appear that there are missing records.  
Nor is the Board aware of any additional evidence that could 
assist the veteran in substantiating his claim.

The veteran has been afforded a VA examination.

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has considered the veteran's service medical 
records, VA outpatient treatment records and VA examination 
reports.  This included a VA examination in May 2005 to 
evaluate his claimed disability. 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam. 38 
C.F.R. § 3.307(a)(6)(iii)(2004).

Type II diabetes mellitus manifested to a degree of 10 
percent at any time after service shall be service connected, 
if a veteran was exposed to a herbicide agent during active 
military, naval, or air service, and the requirements of 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, and provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. §§ 3.309(e); 3.307(a)(6)(ii) 
(2005).

The veteran served in Vietnam. Exposure to Agent Orange or 
other herbicide agents is thus presumed.

The veteran contends that he is entitled to service 
connection for his diabetes mellitus as a result of his 
herbicide exposure during his active duty in the Vietnam War.  
He claims that in November 2003, he was diagnosed with 
diabetes. 

However, the claims folder does not confirm the presence of 
current diabetes. 

The veteran underwent a VA blood test in December 2003.  The 
test report shows that the veteran's random blood glucose was 
124 mg./dL.  The report notes that there was no established 
reference range for this result, but that blood glucose of 
200 mg./dL. might require follow up to rule out diabetes 
mellitus.

On VA examination in May 2004, the examiner noted the 
veteran's report that VA had found diabetes in November 2003.  
The examiner reviewed blood tests and urinalysis, and 
concluded that there was no objective evidence of diabetes.

VA outpatient treatment records dated from January to June 
2004 show that in February 2004, the veteran reportedly 
denied any history of diabetes mellitus.  In March 2004, an 
impression of rule out diabetes mellitus was reported without 
any reported pertinent history or findings.  In June 2004, 
his problem list was updated to show that he was negative for 
diabetes mellitus.

Although the veteran states that he now has Type II diabetes 
mellitus that is related to Agent Orange exposure, there is 
no current medical evidence that corroborates that his 
reported symptomatology represents Type II diabetes mellitus.

The outpatient treatment records show that diabetes was 
apparently suspected at one point, but that the disease was 
ultimately ruled out.

The veteran is competent to report current symptoms.  
However, as a lay person he would not be competent to 
diagnose those symptoms as peripheral neuropathy.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

The claimed symptomatology must be weighed against the 
results on clinical evaluation.  The VA examination, the 
laboratory tests, and the most recent VA treatment records 
show that the veteran was not found to have Type II diabetes 
mellitus.  There is no other clinical or competent evidence 
of current Type II diabetes mellitus.

Because Type II diabetes mellitus has not been confirmed in 
the record, the Board finds that the weight of the evidence 
is against the claim, and it must be denied.  38 U.S.C.A. § 
5107(b).


      ORDER

Service connection for Type II diabetes mellitus, to include 
as due to Agent Orange exposure, is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


